Title: From Alexander Hamilton to James McHenry, 4 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New March 4th. 1800
          
          I have the honor to inclose you a copy of a letter from Colonel Smith with my answer. You will therefore be possessed of all the facts which may enable you to judge of the propriety of allowing Compensation to Lieutt. Cocks for his extra duties—
          with great respect
           Secretary of War
        